Citation Nr: 0405166	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-06 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for dorsolumbar 
paravertebral myositis and disc herniation, L5-S1, currently 
rated as 60 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
medial left knee joint and retropatellar joint disease, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from April 1984 to June 
1988.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claims, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claims, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The veteran's low back disorder has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  It is noted that during the 
pendency of the veteran's appeal, the criteria for evaluating 
intervertebral disc syndrome were revised.  See 67 Fed. Reg. 
56509-56516 (September 4, 2002).  The current rating schedule 
instructs to "evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (emphasis added).  "Chronic orthopedic 
and neurologic manifestations' means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so."  
38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (1).

The rating schedule further states "when evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or 
codes."  38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has not adjudicated the 
veteran's claims pursuant to the "new" criteria for 
evaluating intervertebral disc syndrome.  In the Board's 
opinion, the veteran could be prejudiced as a result of the 
Board deciding the claim before the RO has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Further, the Board concludes that the veteran should be 
afforded another VA examination of his service-connected low 
back disability.  The last such examination was performed in 
December 2000, and in view of the revised criteria and in 
light of the time that has passed, further action is needed.

With respect to the veteran's left knee disorder, the Board 
notes that disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, instability or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board is of the opinion that another examination is 
warranted in order to comply with the DeLuca case.  The 
December 2000 joints examination did not provide medical 
findings with regard to weakened movement, instability, 
excess fatigability, pain on motion or incoordination.  As 
such, and in view of the time that has passed, further action 
is required.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his 
possession that pertains to his 
claims.

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that treated him for 
his low back and left knee disorders 
since October 1999.  The RO should 
obtain treatment records from all 
sources identified by the veteran 
which are not already of record.

3.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine the current severity of 
the veteran's service-connected low 
back disability.  The veteran should 
be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be 
made available to and be reviewed by 
the examiner.  The examiner should 
elicit the veteran's occupational 
history and indicate the impact the 
veteran's low back disability has had 
on his ability to work, to include 
the amount of time lost from work 
during a typical month or year.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected lumbar spine 
disability.  Any indicated studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
performed.  

?	In reporting the results of 
range of motion testing, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The 
physician should be requested to 
identify any objective evidence 
of pain and to assess the extent 
of any pain.  

?	The examiner should specifically 
address whether there is muscle 
spasm on extreme forward 
bending; loss of lateral spine 
motion, unilateral, in a 
standing position; listing of 
the whole spine to the opposite 
side; positive Goldthwaite's 
sign; or abnormal mobility on 
forced motion.  

?	Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened 
movement and excess fatigability 
on use should be described.  To 
the extent possible the 
functional impairment due to 
incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation 
of motion.  If this is not 
feasible, the examiner should so 
state.  

?	The examiner should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, if feasible, express 
this in terms of additional 
degrees of limitation of motion 
on repeated use or during flare-
ups.  If this is not feasible, 
the examiner should so state.  

?	The examiner should specifically 
identify any evidence of 
neuropathy due to the service-
connected disability, to include 
reflex changes, characteristic 
pain, and muscle spasm.  Any 
functional impairment of the 
upper and lower extremities due 
to the disc disease should be 
identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular 
should assess the frequency and 
duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome 
that require bed rest prescribed 
by a physician and treatment by 
a physician.  

4.  The veteran should be scheduled 
for an examination to determine the 
severity of the service-connected 
left knee disability.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  The examiner should 
elicit the veteran's occupational 
history and indicate the impact the 
veteran's left knee disability has 
had on his ability to work, to 
include the amount of time lost from 
work during a typical month or year.  
All tests deemed necessary should be 
conducted.  The examination report 
should contain a full description of 
the veteran's symptoms, clinical 
findings, and associated functional 
impairment.  The examiner should 
state whether or not the left knee 
disability is productive of recurrent 
subluxation, lateral instability, 
weakened movement, excess 
fatigability, or incoordination, and 
if so, the severity of these 
manifestations.  The examiner should 
also report the functional range of 
motion for the left knee, that is, 
that motion the veteran can achieve 
without pain.  Stated differently, 
all excursion of movement of the left 
knee should be specifically recorded 
in numbers of degrees and any portion 
of the arcs of motion which are 
painful should be so designated.  The 
examiner should also identify any 
neurological impairment associated 
with the left knee.  The examiner 
should provide an opinion as to the 
nature and severity of any functional 
impairment due to the veteran's left 
knee disability, including any 
functional impairment due to pain on 
use or due to flare ups.

5.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  The RO should 
consider all potentially applicable 
criteria, to include the former and 
current criteria for evaluating 
intervertebral disc disease.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


